COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-20-00208-CV
Trial Court Cause
Number:                   14-DCV-219641
Style:                    Sandeep Patel and ERCC Construction Company, LLC
                          v Warwick Construction, Inc.
Date motion filed*:       2/18/2022
Type of motion:           Opposed motion for extension of time to file a motion for rehearing
Party filing motion:      Appellee Warwick Construction, Inc.
Document to be filed:     Motion for rehearing

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           February 4, 2022
         Number of previous extensions granted:       0
         Date Requested:                              March 3, 2022

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 3, 2022
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court


Date: February 28, 2022